Title: To John Adams from Timothy Pickering, 12 July 1799
From: Pickering, Timothy
To: Adams, John



Sir,
Department of State Philadelphia July 12. 1799.

There has been much noise made by the presses and persons devoted to France, about some letters of Mr. Liston to the Governors of the Canadas. Mr. Liston has handed me his original draughts of the letters referred to, which are copying, and which copies I will transmit to you to-morrow: you will see that they are quite harmless; and therefore, notwithstanding the threat of publishing them, the Aurora will doubtless withhold them; as the views of its editor & his patrons will be much better promoted by insinuations and hints, leading the readers to conjecture terrible evils, than by exhibiting the whole truth.
If Mr. Liston was not betrayed by Tripps the bearer of his letters, then a robbery was committed by those who seized them, broke the seals, and delivered them, as it is said, to Chief Justice McKean. It was doubtless an outrage on the rights of a foreign minister which the Government should endeavour to punish. Mr. Liston’s name, in his own hand, was on the face of the letters.
Yesterday I received a short letter from Genl. Maitland, dated on board the Camilla, at Sea, July 2d, Latitude 35. N. Long. 68 W.—covering a letter to Mr. Liston, in which he says he gives full details of the affairs of St. Domingo; and therefore refers me to it for information.
Mr. Liston having gone to New-York, I sent the letter thither to his friend, with a request to forward it by express, if Mr. Liston should have left that city: and I wrote to Mr. Liston, desiring him to communicate to me the contents, with the least possible delay.
Dr. Stevens must be assured of the tranquillity of St. Domingo, as he has sent for his wife and children, who embark next Sunday.
I am, with great respect, / sir, your most obt. servt.

Timothy Pickering